El Juez Asociado Se. Aldrey,
emitió la opinión del tribunal.
Por nuestra sentencia de 20 de mayo último revocamos la que había dictado la corte inferior en este pleito sobre impugnación de elecciones y dictamos otra declarando sin lugar la demanda sin especial condena de costas. En vista de esta última declaración los demandados nos han presen-tado moción solicitando que reconsideremos nuestra senten-cia en cuanto a las costas para que se las impongamos a los demandantes con más el pago de los gastos, desembolsos y honorarios de abogado, fundándose en que siendo este pleito un procedimiento especial tienen derecho de acuerdo con el artículo 330 del Código de Enjuiciamiento Civil en relación con el 328 del mismo cuerpo legal a tal condena para los demandantes. Estos se opusieron a la moción.
No hay duda alguna de que la impugnación de elecciones *649es un procedimiento especial, y así lo Remos declarado en el caso de Pérez v. López, 18 D. P. R. 651, por lo que sin detenernos más en este punto consideraremos la cuestión de las costas y honorarios de ahogado.
Como hemos visto los demandados reclaman la condena para los demandantes en costas y honorarios de abogado como nna cuestión de derecho y se fundan en que el artículo 328 del código citado se las concede al demandante y el 330 al demandado en los casos del artículo anterior, cuando ob-tuvieren sentencia a su favor, siendo uno de esos casos en los procedimientos especiales.
Esa cuestión ha sido considerada y resuelta por nosotros en relación con las varias enmiendas del artículo 327 y con la Ley No. 38 de 12 de abril de 1917, vigente cuando comenzó este pleito, en el caso de Zorrilla v. Orestes, 28 D. P. R. 746, y llegamos a la conclusión de que “fué la clara intención de la Legislatura derogar todas las leyes relativas a costas que eran incompatibles con las disposiciones contenidas en el artículo 327 como fué enmendado. Tanto en la ley de 1908 como en la de 1917 la Legislatura dice ‘en todos los casos’ en que se hayan concedido a una parte las costas, etc., y se prescribe además en cada una de estas leyes que los honorarios y costas serán concedidos a discreción del juez que tenga conocimiento de la acción o procedimiento, teniendo en cuenta el grado de culpa de la parte, si la hubiere, contra quien se dictare sentencia. Entendemos y siempre hemos entendido, que la idea de la Legislatura al aprobar la ley de 1908 era hacer que las costas y honorarios en todos los casos fuera una cuestión discrecional en la corte sentencia-dora. En otras palabras que la Legislatura procuraba hacer la cuestión de costas y honorarios prácticamente lo que ha-bía sido en las cortes locales con anterioridad al año 1904. En su consecuencia el artículo 328 del Código de Enjuicia-miento Civil quedó derogado y las costas como cuestión de derecho (as of course) no existen en Puerto Eico.”
*650No tienen pues razón los demandados de que como cues-tión de derecho deban ser condenados los demandantes al pago de las costas, desembolsos y honorarios de abogado y su moción de reconsideración de la sentencia debe ser negada.

Declarada sin lugar la moción.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.